Citation Nr: 1705220	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to a rating in excess of 30 percent for right knee meniscectomy residuals prior to June 10, 2009.  

5.  Entitlement to a rating in excess of 30 percent for right total knee arthroplasty residuals from August 1, 2010, to March 7, 2013.  

6.  Entitlement to a rating in excess of 60 percent for right total knee arthroplasty residuals as of March 8, 2013.  

7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to November 12, 2009.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to October 1974 and from November 1974 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for lumbar spine spondylosis with scoliosis, left knee arthritis, and a left ankle disability and an increased rating for right knee meniscectomy residuals.  In October 2010, the RO recharacterized the right knee disability as right total knee arthroplasty residuals; assigned a 100 percent rating from June 10, 2009, to July 31, 2010, and a 30 percent rating for the period on and after August 1, 2010; and granted TDIU, effective November 12, 2009.  In March 2015, the RO increased the rating for right total knee arthroplasty residuals from 30 to 60 percent, effective March 8, 2013.  While later rating decisions have stated a date of August 1, 2010, for TDIU, that benefits was granted effective November 12, 2009, while the Veteran was assigned a temporary 100 percent rating, and thus TDIU became the greater benefits on August 1, 2010.





REMAND

The Veteran asserts that service connection for recurrent thoracolumbar spine, left knee, and left ankle disabilities is warranted as the disabilities were incurred secondary to the service-connected right knee meniscectomy residuals and total knee arthroplasty residuals.  He contends further that the service-connected right total knee arthroplasty residuals are productive of significant physical and vocational impairment.  

In March 2016, additional relevant VA clinical records pertaining to treatment of the lumbar spine, the knees, and the left ankle was incorporated into the record.  The Veteran has not waived Agency of Jurisdiction review of the additional VA records.  The Board may not consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  38 C.F.R. §§ 19.31, 20.1304 (2016); Disabled American Veterans v. Sec'y of VA, 327 F.3d 1339 (Fed. Cir. 2003).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection shall be granted on a secondary basis where it is demonstrated that a service-connected disability has aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right total knee arthroplasty residuals, right knee flexion limitation, a right knee surgical scar, depressive disorder, tinnitus, and post-operative left foot ingrown toenail residuals.  

The report of a March 2009 VA examination states that the Veteran was diagnosed with lumbar spine spondylosis and scoliosis with convexity to the left; minimal thoracic scoliosis; "left knee arthroscopy repair of the medial posterior meniscus but inability to repair a torn anterior cruciate ligament and an osteochondral injury of the later[al] femoral condyle;" "posttraumatic arthritis left knee secondary to [left knee arthroscopy repair residuals];" "stable joint genu varum;" "left ankle chronic appearing healed fractures of the lateral and medial malleoli with adjacent lateral displaced fragments;" "superimposed degenerative changes of the tibiotalar joint;" "tenosynovitis of the medial flexor tendons;" and "lateral displacement of the peroneus longus tendon with partial insinuation between the lateral malleolus and an adjacent fracture fragment."  The examining VA physician's assistant concluded that "current left knee, low back and left ankle is not caused by or a result of service or post-operative right knee meniscectomy disability."  The examiner made no findings as to whether the service-connected right knee meniscectomy residuals aggravated the diagnosed thoracolumbar spine, left knee, and left ankle disabilities.  

The report of a December 2014 VA examination states that the Veteran was diagnosed with thoracolumbar degenerative disc disease and scoliosis; right total knee arthroplasty residuals, left knee degenerative arthritis, and "left ankle degenerative joint disease (arthritis)."  The examiner concluded that it was less likely as not (less than 50 percent probability) that the Veteran's "spine scoliosis and degenerative changes," "left knee condition," and "left ankle condition" were caused by or permanently aggravated beyond their natural progression by the service-connected right knee disability.  The physician commented that, "it is not possible to blame the right knee condition which came on board a lot later that the development of the scoliosis and attempt to blame it for the degenerative changes that have occurred without having to resort to pure speculation to justify the occurrences;" "to say that the right knee condition is the main cause of the resulting left knee condition is not possible without resorting to pure speculation;" "it is not possible to say that the left [ankle] condition is a direct result of the right knee by itself without have (sic) to fabricate facts or speculate on the how all (sic) that would have occurred;" and "there are other factors such as the scoliosis which was pre-existing and which more likely than not was a major factor in causing the problem from the beginning of the probles (sic) to both knees, not just the left."  The Board observes that the phrase "without resort to speculation" should indicate the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The opinions in the December 2014 VA examination report express the examiner's limitations.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the March 2009 and December 2014 VA examination reports, the Board finds that further VA spine, knee, and ankle examinations are required to adequately resolve the issues raised by this appeal.  

Clinical documentation dated after March 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The accredited representative asserts that the right knee total arthroplasty residuals have increased in severity beyond that compensated the current 60 percent rating.  

The Veteran was last provided a VA examination which addressed the right knee in December 2014.  Because of the claimed increase in severity of the service-connected right knee disability, the Board finds that an additional VA knee examination is necessary to accurately assess the current nature and severity of the service-connected disability.  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  The Board finds that the issue of entitlement to TDIU prior to November 12, 2009, is inextricably intertwined with the certified issues of entitlement to service connection for a thoracolumbar spine disability, a left knee disability, and a left ankle disability and an increased rating for the service-connected right total knee arthroplasty residuals.  Therefore, that issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the thoracolumbar spine, left knee, right knee, and left ankle disabilities after March 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, including that provided after March 2016.  

3.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of any identified thoracolumbar spine disabilities and any relationship to active service or service-connected disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  Service connection is currently in effect for right total knee arthroplasty residuals, right knee flexion limitation, a right knee surgical scar, depressive disorder, tinnitus, and post-operative left foot ingrown toenail residuals.  The examiner should provide the following opinions:

(a)  Diagnose all thoracolumbar spine disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified thoracolumbar spine disability had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any thoracolumbar spine disability is due to the right knee disability and other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any thoracolumbar spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the right knee disability and other service-connected disabilities?  

4.  Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any identified recurrent left knee and left ankle disabilities and any relationship to active service or service-connected disabilities and the current severity of the service-connected right knee disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  Service connection is currently in effect for right total knee arthroplasty residuals, right knee flexion limitation, a right knee surgical scar, depressive disorder, tinnitus, and post-operative left foot ingrown toenail residuals.  The examiner should provide the following opinions:

(a)  Diagnose all left knee and left ankle disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any left knee or left ankle disabilities had their onset during active service or are related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any left knee or left ankle disabilities are due to the right knee disability and other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any left knee or left ankle disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the right knee disability and other service-connected disabilities?  

(e)  Specifically address the impact of the post-operative right knee disability on the Veteran's vocational pursuits.  

(f)  Provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion of the knees.  The examiner should state whether there is any additional loss of right knee function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(g)  State whether there is any recurrent subluxation or lateral instability of the right knee, and if so, opine as to the severity.  

5.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

